*860RESOLUCIÓN
Examinado el expediente de la Leda. Nilda I. Vázquez Quiñones, del cual surge que luego de diversas gestiones desde el 8 de agosto de 1994, ésta no ha podido ser locali-zada para responder sobre la falta de pago de su fianza notarial, se le suspende provisionalmente de la notaría y de la abogacía, y se instruye al Alguacil General para que se incaute su obra notarial tan pronto pueda localizarla.

Notifíquese personalmente.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Presidente Señor Andréu García y la Juez Asociada Señora Naveira de Rodón no intervinieron.
(.Fdo.) Francisco R. Agrait Liado Secretario General